464 So. 2d 594 (1985)
GREATER CLEARWATER CHAMBER OF COMMERCE, INC., and James R. Gray, Appellants,
v.
MODERN GRAPHIC ARTS, INC., Appellee.
No. 84-1053.
District Court of Appeal of Florida, Second District.
February 15, 1985.
Rehearing Denied March 13, 1985.
William Rambaum of Sorota & Zschau, P.A., Clearwater, for appellants.
Philip A. McLeod of Baynard, McLeod & Lang, P.A., St. Petersburg, for appellee.
PER CURIAM.
We affirm the trial court's denial of attorney's fees under section 57.105, Florida Statutes (1979), to appellants who, as defendants, prevailed below. We cannot conclude from the record that plaintiff's suit was so baseless as to be frivolous. See Whitten v. Progressive Casualty Insurance Co., 410 So. 2d 501, 505 (Fla. 1982). Events during the course of a lawsuit which reveal that the litigation is not sustainable do not necessarily convert a case into one in which fees under section 57.105 are recoverable. See Wall v. Department of Transportation, 455 So. 2d 1138 (Fla. 2d DCA 1984).
Affirmed.
OTT, A.C.J., and CAMPBELL and LEHAN, JJ., concur.